Exhibit 10.2
WILLIS GROUP HOLDINGS
2001 SHARE PURCHASE AND OPTION PLAN
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND ASSUMED BY
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)
FORM OF PERFORMANCE BASED OPTION AGREEMENT
     THIS OPTION AGREEMENT (this “Agreement”), effective as of [INSERT DATE]is
made by and between Willis Group Holdings Public Limited Company, and any
successor thereto, (hereinafter referred to as the “Company”) and the individual
(the “Optionee”) who has duly completed, executed and delivered the Option
Acceptance Form, a copy of which is set out in Schedule A attached hereto and
deemed to be a part hereof and; if applicable the Agreement of Restrictive
Covenants and Other Obligations, a copy of which is set out in Schedule C
attached hereto and deemed to be a part hereof.
     WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined),
the terms of which are hereby incorporated by reference and made a part of this
Agreement; and
     WHEREAS, the Committee (as hereinafter defined) has determined that it
would be to the advantage and best interest of the Company and its shareholders
to grant the Option (as hereinafter defined) provided for herein to the Optionee
as an incentive for increased efforts on the part of the Optionee during the
Optionee’s employment with the Company or its Subsidiaries, and has advised the
Company thereof and instructed the undersigned officer to prepare said Option.
     NOW, THEREFORE, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
     Whenever the following terms are used in this Agreement, they shall have
the meaning specified in the Plan or below unless the context clearly indicates
to the contrary.
Section 1.1 - Act
     “Act” shall mean the Companies Act 1963 of Ireland.
Section 1.2 - Adjusted Earnings Per Share
     “Adjusted Earnings Per Share” shall mean the adjusted earnings per share as
stated by the Company in its annual financial results as issued by the Company.

1



--------------------------------------------------------------------------------



 



Section 1.3 - Adjusted Operating Margin
     “Adjusted Operating Margin” shall mean the adjusted operating margin as
stated by the Company in its annual financial results as issued by the Company.
Section 1.4 - Board
     “Board” shall mean the board of directors of the Company.
Section 1.5 - Cause
     “Cause” shall mean (i) the Optionee’s continued and/or chronic failure to
adequately and/or competently perform his material duties with respect to the
Company or its Subsidiaries after having been provided reasonable notice of such
failure and a period of at least ten days after the Optionee’s receipt of such
notice to cure and/or correct such performance failure, (ii) willful misconduct
by the Optionee in connection with the Optionee’s employment which is injurious
to the Company or its Subsidiaries (willful misconduct shall be understood to
include, but not be limited to, any breach of the duty of loyalty owed by the
Optionee to the Company or its Subsidiaries), (iii) conviction of any criminal
act (other than minor road traffic violations not involving imprisonment),
(iv) any breach of the Optionee’s restrictive covenants and other obligations as
provided in Schedule C to this Agreement (if applicable), in the Optionee’s
employment agreement (if any), or any other non-compete agreement and/or
confidentiality agreement entered into between the Optionee and the Company or
any of its Subsidiaries (other than an insubstantial, inadvertent and
non-recurring breach), or (v) any material violation of any written Company
policy after reasonable notice and an opportunity to cure such violation within
ten (10) days after the Optionee’s receipt of such notice.
Section 1.6 - Committee
     “Committee” shall mean the Compensation Committee of the Board (or if no
such committee is appointed, the Board provided that a majority of the Board are
“independent directors” for the purpose of the rules and regulations of the New
York Stock Exchange).
Section 1.7 - Earned Date
     “Earned Date” shall mean the date that the annual financial results of the
Company are issued by the Company.
Section 1.8 - Earned Performance Shares
     “Earned Performance Shares” shall mean Shares subject to the Option in
respect of which the applicable performance conditions, as set out in
Section 3.1 or as otherwise determined by the Committee, have been achieved and
shall become exercisable as set out in Section 3.2.
Section 1.9 - Grant Date
     “Grant Date” shall mean [INSERT DATE].

2



--------------------------------------------------------------------------------



 



Section 1.10 - Option
     “Option” shall mean the option to purchase Ordinary Shares of the Company
granted in accordance with this Agreement and the Plan.
Section 1.11 - Exercise Price
     “Exercise Price” shall mean the exercise price of the Option set forth in
Schedule A to this Agreement.
Section 1.12 - Permanent Disability
     Optionee shall be deemed to have a “Permanent Disability” if Optionee meets
the requirements of the definition of such term, or of an equivalent term, as
defined in the Company’s or Subsidiary’s long-term disability plan applicable to
Optionee or, if no such plan is applicable, in the event Optionee is unable by
reason of physical or mental illness or other similar disability, to perform the
material duties and responsibilities of his job for a period of 180 consecutive
business days out of 270 business days.
Section 1.13 - Plan
     “Plan” shall mean the Willis Group Holdings 2001 Share Purchase and Option
Plan, as amended from time to time.
Section 1.14 - Pronouns
     The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.
Section 1.15 - Secretary
     “Secretary” shall mean the Secretary of the Company.
Section 1.16 - Shares or Ordinary Shares
     “Shares” or “Ordinary Shares” means ordinary shares of the Company, which
may be authorised but unissued.
Section 1.17 - Subsidiary
     “Subsidiary” shall mean with respect to the Company, any subsidiary of the
Company within the meaning of Section 155 of the Act. For purposes of granting
share options or any other “stock rights,” within the meaning of Section 409A of
the Code, an entity shall not be considered a Subsidiary if granting any such
share right would result in the share right becoming subject to Section 409A of
the Code. For purposes of granting U.S. incentive stock options, an entity shall
not be considered a Subsidiary if it does not also meet the requirements of
Section 424(f) of the Code.
Section 1.18 - Willis Group
     “Willis Group” shall mean the Company and its Subsidiaries collectively.

3



--------------------------------------------------------------------------------



 



ARTICLE II
GRANT OF OPTIONS
Section 2.1 - Grant of Options
     On and as of the Grant Date, the Company grants to the Optionee an Option
to purchase any part or all of an aggregate number of Shares, as stated in
Schedule A to this Agreement, upon the terms and conditions set forth in this
Agreement and the Plan, including any country-specific terms and conditions set
forth in Schedule B to this Agreement. In circumstances where Optionee is
required to enter into the Agreement of Restrictive Covenants and Other
Obligations set forth in Schedule C, the Optionee agrees that the grant of an
Option pursuant to this Agreement is sufficient consideration for the Optionee
entering into such agreement.
     Optionee acknowledges and agrees that the Company may provide grants of an
Option and/or Shares pursuant to this Plan in lieu of any grants the Company is
obligated to make under any pre-existing plans, agreements or letters and that
such grants when made pursuant to this Plan shall fully discharge the Company’s
obligations to make any such grant under any pre-existing plan, agreement or
letter.
Section 2.2 - Exercise Price
     Subject to Section 2.4, the Exercise Price of each Share subject to the
Option shall be as stated in Schedule A to this Agreement.
Section 2.3 - Employment Rights
     Subject to the terms of the Agreement of Restrictive Covenants and Other
Obligations where applicable, the rights and obligations of the Optionee under
the terms of his office or employment with the Company or any Subsidiary shall
not be affected by his participation in this Plan or any right which he may have
to participate in it. The Option and the Optionee’s participation in the Plan
will not be interpreted to form an employment agreement with the Company or any
Subsidiary. The Optionee hereby waives any and all rights to compensation or
damages in consequence of the termination of his office or employment for any
reason whatsoever insofar as those rights arise or may arise from his ceasing to
have rights under or be entitled to vest in or exercise any Option as a result
of such termination. If, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Optionee shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claims.
Section 2.4 - Adjustments in Options Pursuant to Merger, Consolidation, etc.
     Subject to Sections 8 and 9 of the Plan, in the event that the outstanding
Shares subject to an Option are, from time to time, changed into or exchanged
for a different number or kind of Shares or other securities, by reason of a
share split, spin-off, shares or extraordinary cash dividend, share combination
or reclassification, recapitalization or merger, Change of Control, or similar
event, the Committee shall, in its absolute discretion, make an appropriate and
equitable adjustment in the number and kind of Shares and/or the amount of
consideration as to which or for which, as the case may be. The Committee, in
its sole discretion, may make an

4



--------------------------------------------------------------------------------



 



appropriate and equitable adjustment to the Shares underlying such Option,
and/or portions thereof then unexercised, shall be exercisable. Any such
adjustment or determination made by the Committee shall be final and binding
upon the Optionee, the Company and all other interested persons.
ARTICLE III
PERIOD OF EXERCISABILITY
Section 3.1 - Commencement of Earning
     (a) Subject to 3.1(b) and 3.2(a), the Shares subject to Option shall become
Earned Performance Shares subject to the Optionee being in the employment of the
Company or any Subsidiary at each respective vesting date and provided the
performance conditions applicable are achieved.
     (b) Shares subject to the Option shall become Earned Performance Shares
with effect from the Earned Date for the year ending [INSERT DATE] if in respect
of the year ending [INSERT DATE], the Company achieves an Adjusted Earnings Per
Share of not less than $[INSERT VALUE] and an Adjusted Operating Margin of not
less than [INSERT PERCENTAGE].
     (c) Optionee understands and agrees that the terms under which the Option
shall become Earned Performance Shares as described in Section 3.1(b) above is
confidential and the Optionee agrees not to disclose, reproduce or distribute
such confidential information concerning the Company, except as required in the
course of the Optionee’s employment with the Company or one of its Subsidiaries,
without the prior written consent of the Company. The Optionee’s failure to
abide by this condition may result in the immediate cancellation of the Option.
     (d) All Shares subject to the Option shall be forfeited if and immediately
upon the Company failing to meet any of the performance conditions set out in
3.1(b) above.
Section 3.2 - Commencement of Vesting and Exercisability
     (a) The Earned Performance Shares shall vest and become exercisable as
follows:

          Percentage of Earned Vesting Date   Performance Shares
Second anniversary of Grant Date
[INSERT DATE]
  [ ]%
 
   
Third anniversary of Grant Date
[INSERT DATE]
  [ ]%
 
   
Fourth anniversary of Grant Date
[INSERT DATE]
  [ ]%
 
   
Fifth anniversary of Grant Date
[INSERT DATE]
  [ ]%

5



--------------------------------------------------------------------------------



 



     (b) In the event of a termination of the Optionee’s employment as a result
of death or Permanent Disability, then (i) the Earned Performance Shares and the
Option in respect thereof shall become immediately vested and exercisable with
respect to all of the Shares underlying such Option through the time period set
forth in Section 3.3 (b) below, and (ii) as of the date of termination of
employment, any portion of the Option which then has not become vested and an
Earned Performance Share shall immediately terminate and will at no time be
exercisable.
     (c) Notwithstanding anything herewith to the contrary, at the discretion of
the Committee, the Option over Earned Performance Shares that have not yet
vested shall immediately terminate and will at no time become exercisable,
except that the Committee may, for termination of employment for reasons other
than Cause, determine in its discretion that the Option over the Earned
Performance Shares that have not yet vested and become exercisable, shall become
vested and exercisable.
     (d) In the event of a termination of the Optionee’s employment for any
reason other than death or Permanent Disability, then the Earned Performance
Shares that have vested and become exercisable and the Option in respect thereof
shall remain exercisable through the time period set forth in Section 3.3
(b) below.
Section 3.3 - Expiration of Options
     (a) The Option shall immediately lapse upon the termination of the
Optionee’s employment, subject to, and except as otherwise specified within, the
terms and conditions of Section 3.2 above.
     (b) The Option over Earned Performance Shares that has become vested and
exercisable in accordance with Section 3.2 will cease to be exercisable by
Optionee upon the first to occur of the following events:
     (i) The eighth anniversary of the Grant Date; or
     (ii) The first anniversary of the date of the Optionee’s termination of
employment by reason of death or Permanent Disability; or
     (iii) Ninety days after the date of any termination of the Optionee’s
employment by the Company or its Subsidiary for any reason other than (A) death
or Permanent Disability or (B) where the Committee has exercised its discretion
in accordance with Section 3.2(c) above; or
     (iv) Six calendar months after the date of termination provided the
Committee has exercised its discretion pursuant to Section 3.2(c) above and
termination is other than for Cause; or
     (v) If the Committee so determines pursuant to Sections 8 or 9 of the Plan
and Section 2.4 of this Agreement, the effective date of a Change of Control,
merger, amalgamation pursuant to Irish law, or other consolidation of the
Company or group of

6



--------------------------------------------------------------------------------



 



companies collectively known as Willis Group, or other similar event, as
provided in the Plan, so long as Optionee has a reasonable opportunity to
exercise his Options prior to such effective date.
     (c) The Optionee agrees to execute and deliver the following agreements or
other documents in connection with the grant of the Option within the period set
forth below:
     (i) the Optionee must execute the Agreement of Restrictive Covenants and
Other Obligations pursuant to Article VII below, if applicable, and deliver it
to the Company within 45 days of the receipt of this Agreement;
     (ii) the Optionee must execute the Option Acceptance Form and deliver it to
the Company within 45 days of the receipt of this Agreement; and
     (iii) the Optionees who are resident in the United Kingdom must execute the
form of joint election as described in terms set forth in Schedule B for the
United Kingdom and deliver it to their employing company within 45 days of the
receipt of this Agreement.
     (d) The Committee may, in its sole discretion, cancel the Option, if the
Optionee fails to execute and deliver the agreements and documents within the
period set forth in Section 3.3(c) or fails to meet the requirements set forth
in Section 3.1(e).
ARTICLE IV
EXERCISE OF OPTION
Section 4.1 - Person Eligible to Exercise
     During the lifetime of the Optionee, only he may exercise an Option or any
portion thereof. After the death of the Optionee, any exercisable portion of an
Option may, prior to the time when an Option becomes unexercisable under
Section 3.3, be exercised by any person empowered to do so under the Optionee’s
will or under then applicable laws of inheritance.
Section 4.2 - Partial Exercise
     Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.3;
provided, however, that any partial exercise shall be for whole Shares only.
Section 4.3 - Manner of Exercise
     An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the Secretary or his office or the Company’s agent if so directed
all of the following prior to the time when the Option or such portion becomes
unexercisable under Section 3.3:
     (a) Notice in writing signed by the Optionee or the other person then
entitled to exercise the Option or portion thereof, stating that the Option or
portion thereof is thereby

7



--------------------------------------------------------------------------------



 



exercised, such notice complying with all applicable rules established by the
Committee and made available to the Optionee (or such other person then entitled
to exercise the Option);
     (b) Full payment (in cash, by cheque, electronic transfer, by way of a
cashless exercise as approved by the Company, by way of surrender of Shares to
the Company or by a combination thereof) of the Exercise Price for the Shares
with respect to which such Option or portion thereof is exercised;
     (c) Full payment to the Company or any Subsidiary by which the Optionee is
employed (the “Employer”), of all income tax, payroll tax, payment on account,
and social insurance contributions amounts (“Tax”) which, under federal, state,
local or foreign law, it is required to withhold upon exercise of the Option;
and
     (d) In a case where any Employer is obliged to (or would suffer a
disadvantage if it were not to) account for any Tax (in any jurisdiction) for
which the Optionee is liable by virtue of the Optionee’s participation in the
Plan and/or any social security contributions recoverable from and legally
applicable to the Optionee (the “Tax-Related Items”), the Optionee has either:
     (i) made full payment to the Employer of an amount equal to the Tax-Related
Items, or
     (ii) entered into arrangements acceptable to the Employer or another
Subsidiary to secure that such a payment is made (whether by withholding from
the Optionee’s wages or other cash compensation paid to the Optionee or from the
proceeds of the sale of Shares acquired at exercise of the Option either through
a voluntary sale or through a mandatory sale arranged by the Company (on the
Optionee’s behalf pursuant to this authorization));
     (e) In the event the Option or any portion thereof shall be exercised
pursuant to Section 4.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option.
     Without limiting the generality of the foregoing, the Committee may prior
to exercise require an opinion of counsel reasonably acceptable to it to the
effect that any subsequent transfer of Shares acquired on exercise of an Option
does not violate the U.S. Securities Exchange Act of 1934, as amended, and may
issue stop-transfer orders in the U.S. covering such Shares.
Section 4.4 - Conditions to Issuance of Shares
     The Shares deliverable upon the exercise of an Option, or any portion
thereof, may be either previously authorized but unissued Shares or issued
Shares held by any other person. Such Shares shall be fully paid. The Company
shall not be required to issue or deliver any certificates representing such
Shares or their electronic equivalents granted upon the exercise of an Option or
portion thereof prior to fulfillment of all of the following conditions:
     (a) The obtaining of approval or other clearance from any state, federal,
local or foreign governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and

8



--------------------------------------------------------------------------------



 



     (b) The lapse of such reasonable period of time following the exercise of
the Option as the Committee may from time to time establish for reasons of
administrative convenience.
Section 4.5 - Rights as Shareholder
     The Optionee shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares that may be received upon
the exercise of the Option or any portion thereof unless and until certificates
representing such Shares or their electronic equivalent shall have been issued
by the Company to the Optionee.
ARTICLE V
ADDITIONAL TERMS AND CONDITIONS OF OPTION
Section 5.1 - Nature of Grant
     In accepting the Option, the Optionee acknowledges, understands and agrees
that:
     (a) the Plan is established voluntarily by the Company, is discretionary in
nature and may be amended, suspended or terminated by the Company at any time;
     (b) the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future options, or benefits in lieu of
options, even if options have been granted repeatedly in the past;
     (c) all decisions with respect to future Option grants, if any, will be at
the sole discretion of the Company;
     (d) the Optionee’s participation in the Plan is voluntary;
     (e) the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation under any pension arrangement;
     (f) the Option and any Shares acquired under the Plan are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy, end
of service payments, dismissal, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to past services for, the
Employer, the Company or a Subsidiary;
     (g) the future value of the Shares underlying the Option is unknown and
cannot be predicted with certainty; and
     (h) if the Optionee exercises the Option and acquires Shares, the value of
such Shares may increase or decrease in value, even below the Exercise Price.
Section 5.2 - No Advice Regarding Grant
     The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan, or the issuance of Shares upon exercise of the Option or sale of the
Shares. The Optionee is hereby advised to

9



--------------------------------------------------------------------------------



 



consult with his own personal tax, legal and financial advisors regarding his
participation in the Plan before taking any action related to the Plan.
ARTICLE VI
DATA PRIVACY NOTICE AND CONSENT
Section 6 - Data Privacy
     (a) The Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Optionee’s participation in the Plan.
     (b) The Optionee understands that the Company and the Employer may hold
certain personal information about the Optionee, including, but not limited to,
the Optionee’s name, home address, telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
     (c) The Optionee understands that Data will be transferred to Morgan
Stanley SmithBarney or to any other third party assisting in the implementation,
administration and management of the Plan. The Optionee understands that the
recipients of the Data may be located in the Optionee’s country or elsewhere,
and that the recipients’ country (e.g., Ireland) may have different data privacy
laws and protections from the Optionee’s country. The Optionee understands that
he may request a list with the names and addresses of any potential recipients
of the Data by contacting his local human resources representative. The Optionee
authorizes the Company, Morgan Stanley SmithBarney and any other recipients of
Data which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his participation in the Plan. The
Optionee understands that Data will be held only as long as is necessary to
implement, administer and manage the Optionee’s participation in the Plan. The
Optionee understands that he may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing his local human resources representative.
The Optionee understands, however, that refusing or withdrawing his consent may
affect the Optionee’s ability to participate in the Plan. For more information
on the consequences of the Optionee’s refusal to consent or withdrawal of
consent, the Optionee understands that he may contact his local human resources
representative.

10



--------------------------------------------------------------------------------



 



ARTICLE VII
AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS
Section 7 - Restrictive Covenants and Other Obligations
     In consideration of the grant of an Option, the Optionee shall enter into
the Agreement of Restrictive Covenants and Other Obligations, a copy of which is
attached hereto as Schedule C. In the event the Optionee does not sign and
return the Agreement of Restrictive Covenants and Other Obligations within
45 days of the receipt of this Agreement, the Committee may, in its sole
discretion, cancel the Option. If no such agreement is required, Schedule C
shall state none or not applicable.
ARTICLE VIII
MISCELLANEOUS
Section 8.1 - Administration
     The Committee shall have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Optionee, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Options. In its absolute discretion, the Committee may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.
Section 8.2 - Options Not Transferable
     Neither the Options nor any interest or right therein or part thereof shall
be subject to the debts, contracts or engagements of the Optionee or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 8.2
shall not prevent transfers made solely for estate planning purposes or under a
will or by the applicable laws of inheritance.
Section 8.3 - Binding Effect
     The provisions of this Agreement shall be binding upon and accrue to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.
Section 8.4 - Notices
     Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company at the following address:

11



--------------------------------------------------------------------------------



 



Willis Group Holdings Public Limited Company
c/o Willis Group Limited.
51 Lime Street
London
EC3M 7DQ
Attention: Company Secretary
and any notice to be given to the Optionee shall be at the address set forth in
the Option Acceptance Form.
     By a notice given pursuant to this Section 8.4, either party may hereafter
designate a different address for notices to be given to him. Any notice that is
required to be given to the Optionee shall, if the Optionee is then deceased, be
given to the Optionee’s personal representatives if such representatives have
previously informed the Company of their status and address by written notice
under this Section 8.4. Any notice shall have been deemed duly given when sent
by facsimile or enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service or the United
Kingdom’s Post Office or in the case of a notice given by an Optionee resident
outside the United States of America or the United Kingdom, sent by facsimile or
by a recognized international courier service.
Section 8.5 - Titles
     Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.
Section 8.6 - Applicability of Plan
     The Options shall be subject to all of the terms and provisions of the
Plan, to the extent applicable to the Options. In the event of any conflict
between this Agreement and the Plan, the terms of the Plan shall control.
Section 8.7 - Amendment
     This Agreement may be amended only by a document executed by the parties
hereto, which specifically states that it is amending this Agreement.
Section 8.8 - Governing Law
     This Agreement shall be governed by, and construed in accordance with the
laws of Ireland without regards to conflicts of laws; provided, however, that
the Agreement of Restrictive Covenants and Other Obligations, if applicable,
shall be governed by and construed in accordance with the laws specified in that
agreement.
Section 8.9 - Jurisdiction
     The courts of Ireland shall have jurisdiction to hear and determine any
suit, action or proceeding and to settle any disputes which may arise out of or
in connection with this Agreement and, for such purposes, the parties hereto
irrevocably submit to the jurisdiction of such courts; provided, however, where
applicable, that with respect to the Agreement of

12



--------------------------------------------------------------------------------



 



Restrictive Covenants and Other Obligations the courts specified in such
agreement shall have jurisdiction to hear and determine any suit, action or
proceeding and to settle any disputes which may arise out of or in connection
with that agreement.
Section 8.10 - Electronic Delivery
     The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The
Optionee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
Section 8.11 - Language
     If the Optionee has received this Agreement, or any other document related
to the Option and/or the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.
Section 8.12 - Severability
     The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
Section 8.13 - Schedule B
     The Option shall be subject to any special provisions set forth in
Schedule B for the Optionee’s country of residence, if any. If the Optionee
relocates to one of the countries included in Schedule B during the life of the
Option, the special provisions for such country shall apply to the Optionee, to
the extent the Company determines that the application of such provisions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Schedule B constitutes part of this Agreement.
Section 8.14 - Imposition of Other Requirements
     The Company reserves the right to impose other requirements on the Option
and the Shares acquired upon exercise of the Option, to the extent the Company
determines it is necessary or advisable in order to comply with local laws or
facilitate the administration of the Plan, and to require the Optionee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.

13



--------------------------------------------------------------------------------



 



Section 8.15 - Counterparts
     This Agreement may be executed in any number of counterparts (including by
facsimile), each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
     IN WITNESS WHEREOF the Company and the Optionee have each executed this
Agreement.

            WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
      By:         Name:         Title:        

14